Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 11, and 16.

As to claim 1, the closest prior art of records, Haggier et al., (US PUB 2018/0089290 hereinafter Haggier), Alaranta et al., (US PUB 2018/0150384 hereinafter Alaranta), Gaier et al., (US PUB 2018/0373617 hereinafter Gaier), and Cooper et at., (US PUB 2018/0088967), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “process model that links the first and second APIs” and “receiving a second input comprising a configuration including an annotation on an API class, and parsing the configuration to generate the analytics metadata”, when taken in the context of claims as a whole.  
Dependent claims 6 - 10 are allowed as they depend upon allowable independent claim.

As to claim 11, the closest prior art of records, Haggier et al., (US PUB 2018/0089290 hereinafter Haggier), Alaranta et al., (US PUB 2018/0150384 hereinafter Alaranta), Gaier et al., (US PUB 2018/0373617 hereinafter Gaier), and Cooper et at., (US PUB 2018/0088967), taken alone or in combination do not specifically disclose or suggest 
Dependent claim 15 is allowed as it depends upon allowable independent claim.

As to claim 16, the closest prior art of records, Haggier et al., (US PUB 2018/0089290 hereinafter Haggier), Alaranta et al., (US PUB 2018/0150384 hereinafter Alaranta), Gaier et al., (US PUB 2018/0373617 hereinafter Gaier), and Cooper et at., (US PUB 2018/0088967), taken alone or in combination do not specifically disclose or suggest the claimed recitations of “process model that links the first and second APIs” and “receiving a second input comprising a configuration including an annotation on an API class, and parsing the configuration to generate the analytics metadata”, when taken in the context of claims as a whole.  
Dependent claim 20 is allowed as it depends upon allowable independent claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Prabhakar, (US PUB 2016/0294667), discloses method for managing APIs exposed from proxy services executing in a service bus runtime, wherein API entry can be annotated with metadata, and published to an API portal (title, abstract, and figures 1 – 7).
Kerherve, “Models for Metadata or Metamodels for Data”, discloses metamodeling to efficiently support essential functions (title, abstract, and pages 1 – 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194